SEABURY, J.
The plaintiff sues to recover for services performed at the request of the defendant. The services consisted in causing certain advertisements to be inserted in two newspapers. The plaintiff *315proved its employment by the defendant and that it caused the advertisements to be inserted in the newspapers designated. The plaintiff also proved a conversation with the defendant in which the latter stated that he would pay the plaintiff the amount claimed as soon as the plaintiff had paid the newspapers. As a matter of fact the plaintiff did pay the newspapers before this action was, commenced. The defendant called no witnesses, and none of the evidence recited above was contradicted. Upon this proof I think that the learned court below properly directed a verdict for the plaintiff.
The judgment should be affirmed, with costs.